Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, each special ground of a motion for a new trial must be complete and understandable within itself; and when, in order to understand the complaint made in one ground, reference to another ground is necessary, the first ground will not be considered by the reviewing court. This ruling disposes of special grounds 1 and 2 of the motion for a new trial.
2. Under the particular facts of the case, the court did not err in refusing to admit the evidence set forth in the 3d special ground of the motion for a new trial, as a part of the res gestee, it being a statement by the wife of the accused to the arresting officers that the whisky just found in his house had been placed there by her without his consent or knowledge and belonged to her.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Terrell & Tenell, for plaintiff in error.
J. F. Hatchett, solicitor, contra.